 



Exhibit 10.3

Administrative Rules
of the
Compensation Committee
of the
Board of Directors
of
National Fuel Gas Company

As amended and restated
effective September 9, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
I. Meetings
    1  
II. Quorum and Voting; Delegation
    1  
III. Grants and Awards Under the Plans
    2  
A. General Rules Regarding Awards Under the 1997 and 1993 Plans
    3  
1. Making of An Award
    3  
2. Contemporaneous Awards
    3  
3. Stock-Based Awards
    3  
a. Source
    3  
b. Cash Dividends and Cash Dividend Equivalents
    3  
i. Stock Based Awards Other Than Restricted Stock
    3  
ii.Restricted Stock Awards
    4  
c. Payment
    4  
4. Withholding Taxes
    4  
5. Deferral of Payment
    5  
B. Stock Options Under the 1997 and 1993 Plans
    5  
1. Designation
    5  
2. Price
    6  
3. Exercise Period/Duration
    6  
a. Non-Qualified Stock Options Under the 1997 and 1993 Plans
    6  
b. Incentive Stock Options Under the 1997 and 1993 Plans
    6  
4. Death or Other Termination of Employment
    6  
a. Definitions
    6  
b. Non-Qualified Stock Options Under the 1997 and 1993 Plans
    7  
c. Incentive Stock Options Under the 1997 and 1993 Plans
    7  
d. Extension of Incentive Stock Options Under the 1997 and 1993 Plans
    8  
5. Mechanics of Exercise
    10  
6. Reload Options
    10  
C. SARs Under the 1997 Plan
    10  
D. Restricted Stock Under the 1997 and 1993 Plans
    11  

2



--------------------------------------------------------------------------------



 



         
1. Restrictions on Transferability; Vesting
    11  
2. Mechanics of Grant
    11  
E. Performance Units and Performance Shares Under The 1997 Plan
    11  
IV. Procedures For Exercising Stock Options
    12  
A. Authority and Scope
    12  
B. Notice of Exercise
    12  
1. Form and Delivery
    12  
2. Exercise Date
    13  
C. Payment of Exercise Price
    13  
1. Cash Payment
    13  
2. Payment with Existing Company Stock
    14  
3. Additional Time to Pay Exercise Price
    14  
4. Cashless Exercise
    15  

3



--------------------------------------------------------------------------------



 



ADMINISTRATIVE
RULES OF THE
COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS
OF
NATIONAL FUEL GAS COMPANY

As amended and restated
effective September 9, 2004

I. MEETINGS

     Each meeting (“Meeting”) of the Compensation Committee (“Committee”) of the
Board of Directors of National Fuel Gas Company (“Company”) shall be held as
indicated in a notice made in accordance with these rules. Notice of each
Meeting, stating the place, date and hour thereof, shall be given to each member
of the Committee (“Member”) by mailing written notice not less than five days
before the Meeting to each Member, or by telegraphing, telephoning or delivering
oral or written notice to each Member personally not less than one day before
the Meeting.

     Any one or more Members of the Committee may participate in a Meeting by
means of a conference telephone or similar equipment. Participation by such
means shall constitute presence in person at a Meeting.

     The Committee may also take action by unanimous written consent.

II. QUORUM AND VOTING; DELEGATION

     At all Meetings, a quorum shall be required for the transaction of business
and shall consist of a majority of the entire Committee. The majority vote of
the Members at a Meeting at which a quorum is present shall decide any question
that may come before the meeting.

     Consistently with limitations imposed by the Plans, the Committee may
delegate in these rules or by resolution any or all of its authority to the
Chief Executive Officer, to the Secretary and to any other officer of the
Company (individually, “Delegate”), so long as the Delegate has no potential
conflict of interest which would cause him or her not to exercise his or her
good faith independent

 



--------------------------------------------------------------------------------



 



business judgment in respect of a delegated matter, and so long as such
delegation would not result in the requirement under applicable law that the
Delegate’s name appear beneath the Committee’s report required to be included in
Company filings with the Securities and Exchange Commission. Subject to such
limitations, the Committee hereby delegates the power to implement its decisions
to appropriate officers of the Company.

III. GRANTS AND AWARDS UNDER THE PLANS

     The following rules and regulations shall apply with respect to grants and
awards of stock options, stock appreciation rights (“SARs”) and shares of
restricted stock (“Restricted Stock”) under the Company’s 1997 Award and Option
Plan (“1997 Plan”) and 1993 Award and Option Plan (“1993 Plan”) (together, the
“Plans”). These rules also address other Awards under the Plans.

     Any capitalized term not defined in these rules shall have the same meaning
as in the applicable Plan. The following rules are intended to supplement the
Plans and, to the extent that any rule is determined to be inconsistent with any
Plan, the Plan shall control.

     These rules may be amended by the Committee at any time and from time to
time. Except to the extent otherwise specified in the particular Award Notice or
at the time these rules are amended, any grant or award under the Plans shall be
subject to these rules as in effect on the date of the grant or award.

2



--------------------------------------------------------------------------------



 



     A. GENERAL RULES REGARDING AWARDS UNDER THE 1997 AND 1993 PLANS

          1. Making of An Award

               An Award within the meaning of these rules occurs upon the grant
by the Committee of any stock option, SAR, Restricted Stock, performance unit,
performance share or other incentive award. An Award Notice within the meaning
of these rules means a written notice from the Company to a Participant that
sets forth the terms and conditions of an Award in addition to those established
in the applicable Plan and by the Committee’s exercise of its administrative
powers.

          2. Contemporaneous Awards

               An Award of one type granted contemporaneously with an Award of
any other type shall be treated as having been granted in combination, and not
in the alternative, with the Award of the other type.

          3. Stock-based Awards

               a. Source. Stock-based Awards, to the extent actually paid in
Common Stock, shall reduce treasury shares first and thereafter authorized but
unissued shares.

               b. Cash Dividends and Cash Dividend Equivalents.

                    (i) Stock-Based Awards Other Than Restricted Stock. No
stock-based Award carries with it the entitlement to receive cash dividends or
cash dividend equivalents until such stock-based Award is exercised (in the case
of a stock option) or earned. If a stock-based Award is exercised or earned
prior to or on the record date for determination of stockholders entitled to
receive a cash dividend, then such stock-based Award or the securities resulting
from the exercise thereof, as the case may be, shall be entitled to receive such
cash dividend.

                    (ii) Restricted Stock Awards. Notwithstanding clause (i) of
this paragraph (b) or §26 of the 1993 Plan or the 1997 Plan, dividends shall be
payable with respect to each

3



--------------------------------------------------------------------------------



 



outstanding Award of Restricted Stock whether or not the restrictions in such
Award have been satisfied or have lapsed.

               c. Payment. Payment of stock-based Awards (other than SARs and
performance shares, which shall be paid in cash) shall be made with Common
Stock.

          4. Withholding Taxes

               At the time a Participant is taxable with respect to Options,
SARs or Restricted Stock granted under the Plans, or the exercise or surrender
of the same, the Company shall have the right to withhold from amounts payable
to the Participant under the Plan or from other compensation payable to the
Participant in its sole discretion, or require the Participant to pay to it, an
amount sufficient to satisfy all federal, state and/or local withholding tax
requirements. A Participant may pay, in whole or in part, such tax withholding
amounts by requesting that the Company withhold such amounts of taxes from the
amounts owed to the Participant or by delivering as payment to the Company,
shares of Common Stock having a Fair Market Value less than or equal to the
amount of such required withholding taxes (with the remainder payable in cash).

4



--------------------------------------------------------------------------------



 



          5. Deferral of Payment

               The Committee intends to permit Participants to elect, at any
time prior to one year before the date of exercise, to defer the receipt of
payment of Awards that are payable in cash; provided, however, that (1) under
the then applicable income tax rules the Participant is not in constructive
receipt of, and subject to income tax on, the payment prior to its actual
receipt, (2) such deferral does not result in any of the Plans being subject to
the Employee Retirement Income Security Act of 1974, as amended, and (3) if the
Participant is an Executive Officer (i.e., is subject to Section 16 of the
Securities Exchange Act of 1934, including a retired officer who is, at the
relevant time, a director), such election shall comply with Rule 16b-3
promulgated pursuant to the Securities Exchange Act of 1934, as then in effect.

     B. STOCK OPTIONS UNDER THE 1997 AND 1993 PLANS

          1. Designation

               The Award Notice setting forth the terms and conditions of a
grant of a stock option shall indicate the applicable Plan under which the stock
option is granted and whether the stock option is an incentive stock option
(within the meaning of Section 422 of the Code, an “ISO”) or a non-qualified
stock option (“NSO”). The Committee hereby delegates to the President and Chief
Executive Officer of the Company the authority to prepare, execute and deliver
Award Notices consistent with actions taken by the Committee. The Committee
hereby directs that any action taken by the Committee granting stock options
without specifying whether the stock options are ISOs be interpreted as follows:

               a. an award of stock options to a Participant who is younger than
60 on the grant date shall be deemed to be an award of ISOs to the maximum
extent permitted in accordance with Section 422 of the Internal Revenue Code,
with the remainder awarded as NSOs; and

5



--------------------------------------------------------------------------------



 



               b. an award of stock options to a Participant who is 60 or older
on the grant date shall be deemed to be awards of NSOs only.

          2. Price

               The price at which Common Stock may be purchased upon exercise of
a stock option (the “exercise price”) shall be the Fair Market Value of the
Common Stock on the date of the Award.

          3. Exercise Period/Duration

               a. Non-Qualified Stock Options Under the 1997 and 1993 Plans. A
non-qualified stock option granted under the 1997 Plan or the 1993 Plan first
may be exercised twelve months after the date of grant, or, if earlier, on the
date of the optionee’s death.

               b. Incentive Stock Options Under the 1997 and 1993 Plans. An
incentive stock option granted under the 1997 Plan or the 1993 Plan first may be
exercised twelve months after the date of grant, or, if earlier, on the date of
the optionee’s death.

          4. Death or Other Termination of Employment

               a. Definitions. For purposes of these rules, the following terms
shall have the following meanings:

                    (i) “Disability” shall mean that the Participant is eligible
to receive disability benefits under Article 3 of The National Fuel Gas Company
Retirement Plan (“Retirement Plan”), as from time to time amended.

                    (ii) “Principal Subsidiary” shall mean a Subsidiary that has
a net income of at least $5,000,000 as of the end of the most recent fiscal
year.

                    (iii) “Retirement” shall mean that the Participant has
commenced receiving retirement benefits under the Retirement Plan at or after
attaining age 65.

6



--------------------------------------------------------------------------------



 



                    (iv) “Subsidiary” shall mean a corporation or other business
entity in which the Company directly or indirectly has an ownership interest of
eighty percent (80%) or more.

               b. Non-Qualified Stock Options Under the 1997 and 1993 Plans.
With respect to the President and Chief Executive Officer of the Company and the
Presidents of each Principal Subsidiary, if termination of employment occurs by
reason of death, Disability or Retirement, each non-qualified option awarded
under the 1997 Plan or the 1993 Plan shall remain exercisable for the balance of
its unexpired term. If termination occurs by reason of discharge by the Company
for cause or voluntary resignation of the Participant prior to age 60, each such
non-qualified option shall lapse unless extended by the Committee in its
discretion. If termination of any such officer occurs for any other reason, each
such non-qualified option shall remain exercisable for five years from such
termination (or in the case of non-qualified options awarded under the 1997
Plan, such greater period as the Committee deems appropriate) or the balance of
its unexpired term, whichever is less.

               For all other Participants, if termination of employment occurs
by reason of death, Disability or retirement at or after age 60, each
non-qualified option awarded under the 1997 Plan or the 1993 Plan shall remain
exercisable for five years from such termination or the balance of its unexpired
term, whichever is less. If termination occurs for any other reason, each such
non-qualified option shall lapse unless extended by the Committee in its
discretion.

               c. Incentive Stock Options Under the 1997 and 1993 Plans.
Pursuant to §16(a) of the 1997 Plan and the 1993 Plan, the Committee hereby
establishes that, with respect to an incentive stock option granted under the
1997 Plan or the 1993 Plan which has not theretofore expired, upon termination
of employment by reason of the optionee’s Disability, the optionee may within
one year after the date of termination of employment, exercise all or part of
the incentive stock option which the optionee was entitled to exercise on the
date of termination of employment.

7



--------------------------------------------------------------------------------



 



               d. Extension of Incentive Stock Options Under the 1997 and 1993
Plans.

Pursuant to the last paragraph of §16(b) of the 1997 Plan and the 1993 Plan, the
Committee hereby determines that:

     (i) With respect to the President and Chief Executive Officer of the
Company and the Presidents of each Principal Subsidiary, if termination of
employment occurs by reason of death, Disability or Retirement, another officer
of the Company shall, within thirty days of such termination, offer in writing
to extend the period during which any incentive stock option granted to such
optionee under the 1997 Plan or the 1993 Plan may be exercised to the date on
which the incentive stock option would have otherwise expired absent such
termination of employment.

          If termination of any such officer’s employment occurs for any other
reason, another officer of the Company, if the Committee so authorizes, shall,
within thirty days of such termination, offer in writing to extend the period
during which any incentive stock option granted to such optionee may be
exercised to the date specified in the offer, which shall not be later than the
date on which the incentive stock option would have otherwise expired absent
such termination of employment;

     (ii) With respect to all Participants other than the President and Chief
Executive Officer of the Company and the Presidents of each Principal
Subsidiary, if termination of employment occurs by reason of death, Disability
or Retirement, an officer of the Company other than such Participant shall,
within thirty days of such termination, offer in writing to extend the period
during which any incentive stock option granted to such optionee under the 1997
Plan or the 1993 Plan may be exercised,

8



--------------------------------------------------------------------------------



 



to the date which is the earlier of five years from such termination or the
balance of the unexpired term of such incentive stock option.

          If termination of such Participant’s employment occurs for any other
reason, an officer of the Company other than such Participant, if the Committee
so authorizes, shall, within thirty days of such termination, offer to extend
the period during which any incentive stock option granted to such optionee may
be exercised to the date specified in the offer, which shall not be later than
the earlier of five years from such termination of employment or the date on
which the incentive stock option would have otherwise expired absent such
termination of employment.

     The written offer shall notify the optionee, or the optionee’s estate or
the person to whom the optionee’s rights under the incentive stock option are
transferred by will or the laws of descent and distribution, of the right to
accept the offer by consenting to the extension, in writing, within thirty days
of the offer. If such consent is timely received the incentive stock option may
be exercised during the period specified in the offer, but not later than the
expiration of the exercise period specified in the Award Notice.



5.   Mechanics of Exercise

               To exercise a stock option, the Participant shall provide a
signed exercise notice to an appropriate officer or other designee of the
Company, which notice shall indicate which options are being exercised, how the
exercise price is to be paid and any other appropriate information. Appropriate
delivery of a signed notice of exercise binds the Participant to pay the
exercise price. Part IV of these Rules contains procedures for exercising stock
options.



6.   Reload Options

               No optionee shall be issued a new stock option automatically upon
exercise of a stock option. However, if the Award Notice provides for the
issuance of such new stock option, the

9



--------------------------------------------------------------------------------



 



new stock option shall have an option price equal to the Fair Market Value of
the Common Stock on the date the new stock option is issued and shall otherwise
be subject, as nearly as possible, to the same terms and conditions as the
exercised stock option.



C.   SARs UNDER THE 1997 PLAN

          All outstanding SARs granted under the 1997 Plan are Independent SARs
as described in the Plan. The Plan has been amended to eliminate future awards
of SARs.

               The base price of an Independent SAR shall be the Fair Market
Value of the Common Stock on the date of the grant of the Independent SAR, and
shall otherwise be subject to the terms and conditions imposed by the Award
Notice upon the Independent SAR, by the 1997 Plan, and by these Rules upon
non-qualified stock options. An Independent SAR shall be outstanding and
exercisable during the entire exercise period otherwise applicable to a
non-qualified stock option granted on the same day as the Independent SAR (as
adjusted in accordance with paragraph III.B.4 above in the event of death or
other termination of employment).

               To exercise a SAR, the Participant shall deliver a signed
exercise notice to an appropriate officer or other designee of the Company,
which notice shall indicate which SARs are being exercised, and any other
appropriate information. The Committee hereby delegates to appropriate officers
of the Company the authority to establish and revise appropriate procedures with
respect to the exercise of SARs.



    D. RESTRICTED STOCK UNDER THE 1997 AND 1993 PLANS



1.   Restrictions on Transferability; Vesting

               The restrictions on transferability and vesting and all other
terms and conditions of Restricted Stock granted under the 1997 and 1993 Plans
shall be specified in the Award Notice. All shares of Restricted Stock shall be
subject to the Participant’s continued employment with the

10



--------------------------------------------------------------------------------



 



Company or a Subsidiary until vesting. The Committee may accelerate the vesting
of Restricted Stock on its own motion as it deems appropriate and in the best
interests of the Company.



2.   Mechanics of Grant

               The Committee hereby delegates to appropriate officers of the
Company the authority to establish and revise appropriate procedures with
respect to the issuance of certificates representing Restricted Stock and the
payment of dividends thereon.



E.   PERFORMANCE UNITS AND PERFORMANCE SHARES UNDER THE 1997 PLAN

               The performance period and performance objectives of a
performance unit or performance share granted under the 1997 Plan shall be
specified in the Award Notice.

          The Committee shall consider any written submission from a
Participant, regarding revision of the performance period and/or performance
objectives of an Award on the basis of events which may have been unforeseen by
the Committee, or circumstances which have changed since the Award, and may
consider such matters on its own motion. Upon such consideration, the Committee
shall revise such performance period and/or performance objectives when such
revision is determined to be in the best interests of the Company and consistent
with the purposes of the 1997 Plan or the 1993 Plan.

IV. PROCEDURES FOR EXERCISING STOCK OPTIONS



A.   AUTHORITY AND SCOPE

          Notwithstanding any provision of any award letter issued before 1998,
these are the exercise procedures for Incentive Stock Options (“ISOs”) and
Non-Qualified Stock Options (“NSOs”) issued under the 1993 Plan, the 1997 Plan,
and (unless the Compensation Committee specifically orders otherwise) any other
compensation plan which in the future is adopted by the Company.



B.   NOTICE OF EXERCISE



1.   Form and Delivery

11



--------------------------------------------------------------------------------



 



               A Participant holding options granted under any of the Plans
elects to exercise options by delivering (by personal delivery or fax) to the
office of the Company’s Secretary or Assistant Secretary a Notice of Exercise. A
Notice of Exercise is a writing signed by the Participant indicating that the
Participant thereby elects to exercise options identified in the Notice
(including the quantity and exercise price), and describing the method by which
the Participant will pay the exercise price. Appropriate delivery of a Notice of
Exercise binds the Participant to pay the exercise price. An optional form of
Notice of Exercise is attached to these Rules (see Exhibit A).



2.   Exercise Date

               The effective date of a Notice of Exercise is the “Exercise
Date”. An exercise will be effective as of the date the Notice of Exercise is
received by the office of the Secretary or Assistant Secretary; provided,
however, that:

               (i) a Notice of Exercise received on a business day before
trading opens that day on the New York Stock Exchange may validly designate the
Exercise Date to be the preceding business day; and

               (ii) a Notice of Exercise may validly designate the Exercise Date
to be any date later than the date the Notice of Exercise is received.

               (iii) if the exercise is accomplished through a “cashless
exercise” as described in Section IV (C)(4) below, the Exercise Date shall be
the date the broker sells Company stock into the market regarding that exercise.



C.   Payment of Exercise Price



1.   Cash Payment

               To pay the exercise price in cash, a Participant must deliver to
the Secretary or Assistant Secretary payment in full, in cash or by check
payable in immediately available U.S. funds to the Company, within three
business days after the Exercise Date (except as additional time may be

12



--------------------------------------------------------------------------------



 



allowed under Section IV (C)(3) below). Payment of the exercise price may be
partly in cash and partly in Company stock as described in Section IV (C)(2)
below, or may be accomplished through a “cashless exercise” as described in
Section IV (C)(4) below.



2.   Payment with Existing Company Stock

               To pay the exercise price in shares of Company stock already
owned by a Participant, the Participant must surrender to the Company shares
having a total Market Value (as of the Exercise Date) of at least the total
exercise price, or pay any shortfall in cash. The Participant must, within three
business days after the Exercise Date (except as additional time may be allowed
under Section IV (C)(3) below) do one or both of the following:

a. regarding shares in the Company’s Direct Registration System, comply with the
Company’s procedures (including signature guarantee requirements) for
transferring book-entry shares to the Company; or

b. regarding shares that are evidenced by a paper stock certificate, deliver the
certificate to the Secretary or Assistant Secretary. Each certificate delivered
must have a guaranteed signature either on the back or on a stock power to be
attached. Recommended procedure for mailing certificates is to mail the
certificate and signed stock power separately.



3.   Additional Time to Pay Exercise Price

               If, at any time the Participant’s payment of the exercise price
would otherwise be required pursuant to Section IV (C)(1) or (2) above, a
Participant is either

               a. traveling away from his or her usual place of Company
employment, or

               b. “disabled”, as defined in the applicable Plan or these
Administrative Rules,

13



--------------------------------------------------------------------------------



 



               then the Participant may pay the exercise price on or before the
first business day after the Participant’s return to his or her usual place of
NFG employment, but no later than the tenth business day after the Exercise
Date. However, the President, Chief Executive Officer, or Treasurer of the
Company shall have the authority to grant such additional time to pay the
exercise price as is reasonably necessary to accommodate the travel or
disability of the Participant.



4.   Cashless Exercise

          The broker-assisted method of exercising options described in this
Section IV (C)(4) (“cashless exercise”) requires no cash outlay by the
Participant. A Participant wishing to do a cashless exercise must first
establish a trading account with a registered securities broker-dealer.
Establishing that trading account will likely include the Participant’s
commitment to pay the broker as described in their agreement. Upon request by a
Participant, the Secretary or Assistant Secretary will provide information that
may help the Participant find a broker who has previously done cashless
exercises with the Company and/or may be willing to do so at a discounted
commission rate. The Participant must provide the Secretary or Assistant
Secretary with the Participant’s broker’s name, firm, address, telephone and fax
numbers.

          To do a cashless exercise, the Participant must deliver a Notice of
Exercise as described in Section IV (B)(1), and notify the Participant’s broker
to proceed with the exercise. The Participant’s broker will sell Company stock
for the Participant’s account and pay to the Company the exercise price, plus
any necessary tax withholding. The Company will have share certificates
delivered to the Participant’s broker within three business days after the
Exercise Date, unless the Company elects to retain the certificates pending
receipt of the exercise price. The Participant will be required to pay the
Participant’s broker according to the agreement between them, typically a few
days’ interest on the exercise price plus a commission on the shares sold.

14